Citation Nr: 1641702	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for pulmonary fibrosis due to asbestosis, claimed as asbestosis, pulmonary fibrosis, and shortness of breath.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.  The Veteran died in January 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Augusta, Maine.  Jurisdiction of the appeal remains with the Pittsburgh RO.

The appellant testified at a March 2014 Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.  In April 2016, the appellant was informed that the VLJ who conducted the hearing is no longer employed at the Board.  In May 2016, the appellant waived her right to an additional hearing and requested the Board consider her case on the evidence of record.

During the pendency of the Veteran's appeal, the Board received confirmation of his death and (since as a matter of law appellants do not survive their claims) accordingly dismissed the case in May 2014.  The Veteran's widow, however, timely requested to be substituted as the appellant for purpose of processing the claim to completion.  See VA Fast Letter FL 10 30 (issued August 2010, as revised April 2013); 38 USCA § 5121A.  The RO has allowed for her substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  She retains the Veteran's docket number before the Board.

A July 2014 rating decision of the Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, denied the appellant's claim for service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's pulmonary fibrosis, due to asbestosis, was etiologically related to asbestos exposure during service.

2. The Veteran died in January 2014.  The death certificate listed the Veteran's immediate cause of death as pulmonary fibrosis, with an underlying cause of asbestosis.
 
3. The Veteran's service-connected pulmonary fibrosis, due to asbestosis, was the principle cause of his death.


CONCLUSION OF LAW

1. The criteria for service connection for pulmonary fibrosis, due to asbestosis, have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the appellant could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, pulmonary fibrosis, due to asbestosis, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Pulmonary Fibrosis Due to Asbestosis - Analysis

The Veteran was diagnosed with pulmonary fibrosis, due to asbestosis.  The appellant claims that the Veteran's asbestos exposure during service caused his pulmonary fibrosis, due to asbestosis.  In a September 2013 letter, the Veteran stated that he had been exposed to asbestos during service while assigned to a construction engineering unit, working as a fire marshal/inspector, and on ships.  He stated that he was in numerous buildings and ships that had asbestos.

A November 2012 VA treatment note indicated that the Veteran's past medical history was significant for asbestos exposure, and noted that he had worked in a steel mill for most of his career.

A December 2012 VA treatment record indicated that the Veteran had known pulmonary fibrosis and documented asbestos exposure in the 1980s.  The treating physician noted that the Veteran's wife had been diagnosed with asbestosis, and opined that this was probably from washing his clothes.  

The Veteran was afforded a VA examination in June 2013.  A 2009 diagnosis of interstitial lung disease, specifically pulmonary fibrosis/asbestosis, was noted.  The VA examiner also noted that the Veteran had worked in a steel mill for 30 years, before retiring in 1986.  He reported being exposed to asbestos at the steel mill.  The VA examiner opined that the Veteran's pulmonary fibrosis was less likely than not incurred in or caused by asbestos exposure during service.  He described the Veteran's medical history and stated that the Veteran's post-service exposure to asbestos while working in the steel mill for over 40 years was likely the cause of the condition, and not the exposure to asbestos while serving in the Army.

In March 2014, the Veteran's treating physician opined that his pulmonary fibrosis was most likely related to his asbestos exposure during his time in the military.

During the March 2014 Board hearing, the appellant's son stated that the Veteran worked on constructing bases and as a fireman during service.  He also stated that the Veteran worked in a steel mill after service.

A VA medical opinion was obtained in April 2015.  The VA examiner opined that the Veteran's pulmonary fibrosis, due to asbestosis, was less likely than not related to or caused by service.  He noted that the Veteran had been exposed to asbestos for many years after service while working in the steel mill, and that the VA treatment records indicated that the Veteran's wife had been diagnosed with asbestosis, probably from washing his clothes.  The VA examiner stated that medical literature indicated that working in a steel mill exposed the Veteran to asbestos, as it was a common insulation material in steel mills from the 1940s through the end of the 1970s.  He also noted that the Veteran had a history of military service, was assigned to an engineering construction battalion for about a year, and claimed exposure to asbestos during that period.  The VA examiner opined that the Veteran's pulmonary fibrosis, due to asbestosis, was more likely caused by or the result of asbestos exposure during his 30 years of working in a steel mill, and less likely related to his military service or exposure to asbestos during service.

In May 2015, the Veteran's treating physician noted that the Veteran was first exposed to asbestos during service, and worked in a steel mill for three decades after service.  She went on to state that "even though [he] spent a much longer time in the steel mill, it is impossible to discount the exposure that he suffered while in the service."  

As an initial matter, the Board finds that the Veteran was exposed to asbestos during service.  The Veteran's DD-214 indicates that he was assigned to an engineering construction battalion, with more than a year of foreign or sea service.  He received the Army of Occupation medal, with Germany Clasp, for service in Europe.  The Board notes the DD-214 is the only military record in the claims file. The Veteran's military personnel records and military treatment records were apparently destroyed by a 1973 fire at the National Personnel Records Center, and are unavailable.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While the Veteran's specific military occupational specialty (MOS) is not listed on the DD-214, an MOS related to construction is considered to have at least minimal, and even probable, exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c).  Furthermore, the Veteran indicated that he had worked as a fire inspector/marshal during service, and the appellant's son indicated that the Veteran had reported working as a fireman during service.  The Board notes that an MOS of fire controlman or fireman is highly probably for asbestos exposure.  Id.  Based on this evidence, the Board finds that the Veteran was exposed to asbestos during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran's pulmonary fibrosis, due to asbestos, is related to asbestos exposure during service.  The June 2013 and April 2015 VA examiners opined that the Veteran's pulmonary fibrosis, due to asbestosis, was less likely due to asbestos exposure during service and more likely due to asbestos exposure from working in the steel mill.  However, the Veteran's treating physician opined that the pulmonary fibrosis was due to asbestos exposure during service and that there was no way to determine which period of asbestos exposure actually caused his pulmonary fibrosis, due to asbestosis.  These conflicting opinions are all competent medical evidence and each includes a solid rationale to support the opinion.  While the negative nexus opinions accurately state that the Veteran had 30 years of exposure to asbestos in the steel mill versus a maximum of two years of exposure during service, it is also accurately stated in the positive nexus opinion that it is impossible to discount the Veteran's exposure to asbestos during service.  In weighing the conflicting medical opinions of record, the Board finds the medical opinions in favor of and against a nexus to active service to be of equal probative weight.

For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's lung cancer was related to his exposure to asbestos during service.  As such, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for the Cause of the Veteran's Death - Analysis

The appellant claims that the Veteran's cause of death was related to his military service.  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.

Dependency and Indemnity Compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).
 
The Veteran's death certificate identified the immediate cause of death as pulmonary fibrosis, with an underlying cause of asbestosis.  Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a principal cause of death, and that DIC should be granted when the principal cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  See M21-1, IV.iii.2.A.1.a, b (updated July 31, 2015).  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is the principal cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The Board's findings above reflect that service connection is warranted for pulmonary fibrosis, due to asbestosis.  Accordingly, insofar as this condition was listed as the cause of death on the Veteran's death certificate, the evidence reflects that the Veteran's service-connected pulmonary fibrosis, due to asbestosis, was the principal cause of the Veteran's death.  Therefore, the Board concludes that entitlement to service connection for the cause of the Veteran's death is warranted, and the appellant's claim is granted.




ORDER

Service connection for pulmonary fibrosis, due to asbestosis, is granted.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


